DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment and Arguments
	In view of the amendment filed on December 19, 2020, claims 1 and 18 have been amended and claim 15 has been canceled.  Accordingly, claims 1-14 and 16-20 are pending and under consideration.
	The amendment to claims 1 and 18 overcome all rejections in the most recent Office action. Examiner acknowledges that Matsuda fails to disclose the new limitations in claims 1 and 18. As to claim 1, Applicant states that the new limitation in claim 1 (i.e. heating of the film, and the apertures are configured to form diamond-shapes) has identified as being allowable at pages 8-9 in the Office Action dated December 9, 2020. Examiner notes that claims 14 and 20 are directed to a method of making a flexible stent while claim 1 is directed to a device. In paragraph 3, page 4, of the Office Action dated December 9, 2020, Examiner stated that “with respect to the limitation of “wherein said film has been heated sufficiently to cause said slits to become aperture by shrinking said film and to cause the film to be bonded to the frame, wherein said apertures have a width greater than the width of said slits prior to device expansion”, this limitation has been treated as product by process claim. Examiner notes that claim 1 directed to an apparatus or a product. The final product as claimed in claim 1 is a stent includes a polymeric film that 

Claim Objections
Claim 14 is objected to because of the following informalities: line 11 recites the limitation of “sits”. It is understood that Applicant intended to recite “slits”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuda et al. (JPH11299901A, which is cited in the most recent Office action) in view of Ham (US 6,334,868).

Referring to claim 1, Matsuda discloses a medical device (Figs. 1-5) comprising: 
a frame 10 (stent body 10 as shown in Figs. 1-5, para [0024] of the English translation); 
a polymeric film 19 having a multiplicity of slits 14 therethrough, said slits having a width (Figs. 4-6. Fig. 5 is reproduced below shows stent has a plurality of slits, which are created by laser, para [0024]); wherein said film 19 has been expanded with stent 10 to cause said slits to become apertures, wherein said apertures have a width greater than the width of said slits prior to device expansion (Fig. 5. In paragraph [0024] Matsuda discloses “the shape of the pores changes in the expanded state…There was no breakage due to elasticity”). Matsuda also discloses using heat to bond film 19 to the outer the shrinkage of the cover strip is further coated on the outer periphery of the stent body by heat sealing”; in the paragraph above “[0024]” Matsuda discloses “the present invention includes a manufacturing method in which the shrinkage of the cover strip is further brought into close contact with the outer peripheral portion of the stent body a heat fusion process”; in paragraph [0024] of the English translation Matsuda discloses “further feeding the heated gas, the adhesion to the outer peripheral portion of the stent body 10 may be ensured by thermal fusion”).

    PNG
    media_image1.png
    286
    357
    media_image1.png
    Greyscale


Again referring to claim 1, Matsuda discloses the invention substantially as claimed except for disclosing the apertures are configured to form diamond-shapes upon device expansion. However, in the same field of endeavor, which is a stent covered with polymer film, Ham discloses slits of constant width to yield substantially oval or circular openings upon expansion or slits to yield substantially square or rectangular opening upon expansion (see Figs. 5a-5b and col. 3, lines 57-62). Examiner 

Again referring to claim 1, with respect to the limitation of “wherein said film has been heated sufficiently to cause said slits to become aperture by shrinking said film and to cause the film to be bonded to the frame, wherein said apertures have a width greater than the width of said slits prior to heating of the film”, this limitation has been treated as product-by- process claim. Examiner notes that claim 1 directed to an apparatus or a product. The final product as claimed in claim 1 is a stent includes a polymeric film that is bonded to the stent and the film comprises a plurality of diamond-shape apertures. Thus, the step of using heat to enlarge the slits into a final form does not serve to resolve the issue concerning patentability of the product. Matsuda discloses the slits are enlarged into an oval or circular apertures by expansion of stent. Here it is noted that a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 U.S. P.Q. 324 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward 

Referring to claims 3-6, Matsuda discloses stent body 10 is made of “titanium, tantalum, alunimum, tungsten, and nitinol. Stainless steel is preferred” (para [0010] of the English translation. Examiner notes that nitinol is shape memory material).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuda and Ham as applied to claim 1 above and further in view of Layne (US 2001/0032009, which is cited in the IDS filed 06/22/18).

As to claim 2, Matsuda as modified by Ham discloses the invention substantially as claimed except for disclosing the polymeric film is ePTFE. However, in the same field of endeavor, which is a stent with cover, Layne discloses an ePTFE cover will provide many benefits to a stent structure because the ePTFE material is extremely biocompatible, light and porous for living cells to colonize so that it becomes a permanent part of the body and preventing restenosis (para [0006]). In view of Layne’s teachings, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have made the cover of Matsuda from ePTFE so that it too would have the same advantage. 

Allowable Subject Matter
Claims 7-14, 16-17 and 18-20 are allowed.
As to claims 14 and 20, the prior art of record alone or in combination fail to disclose the step of heating the stent and polymeric covering to cause the slits form apertures, and wherein after diametrical expansion said apertures become diamond-shaped
As to claims 7 and 19, please see Office action dated June 17, 2020 for Examiner’s statement of reasons for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771